


110 HR 3906 IH: Middle Class Tax Relief Act of

U.S. House of Representatives
2007-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3906
		IN THE HOUSE OF REPRESENTATIVES
		
			October 18, 2007
			Mr. Murphy of
			 Connecticut introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the deduction for State and local sales tax, the deduction for
		  qualified tuition and related expenses, the deduction for mortgage interest
		  premiums, and the modifications to the dependent care credit.
	
	
		1.Short titleThis Act may be cited as the
			 Middle Class Tax Relief Act of
			 2007.
		2.State and local
			 sales tax deduction made permanent
			(a)In
			 generalSubparagraph (I) of section 164(b)(5) of the Internal
			 Revenue Code of 1986 is amended by striking , and before January 1,
			 2008.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			3.Mortgage insurance
			 premiums treated as interest made permanent
			(a)In
			 generalSubparagraph (E) of section 163(h)(3) of the Internal
			 Revenue Code of 1986 is amended by striking clause (iv).
			(b)Effective
			 dateThe amendment made by this section shall apply to amounts
			 paid or accrued after December 31, 2007.
			4.Deduction for
			 qualified tuition and related expenses made permanent
			(a)In
			 general
				(1)TerminationSection
			 222 of the Internal Revenue Code of 1986 is amended by striking subsection
			 (e).
				(2)EGTRRA
			 sunsetTitle IX of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 (relating to sunset
			 provisions of such Act) shall not apply to section 431 of such Act.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			5.Modifications to
			 dependent care credit made permanentTitle IX of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 (relating to sunset provisions of such Act)
			 shall not apply to section 204 of such Act.
		
